DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 5/5/2022, the applicant has submitted an amendment, filed 8/5/2022, amending claims 1, 5, 12 and 16, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of CIETWIERKOWSKI et al. (US 2017/0293417) mandated by the latest amendments.
Response to Arguments
Page 5 provides broad overviews of the latest amendments and their support (¶ 1), the last office action (¶ 2), and arguments directed at the latest amendments which is followed into pages 6-7, asserting that the prior art of record fails to teach the latest amendments.
Since a new reference is used to address the latest amendments, therefore the applicant is respectfully directed to the new office action for further details.
Page 7 provides arguments pertaining to dependent claims: i.e., “Claims 2-11 depend, directly or indirectly, from claim 1, and are therefore patentable over the cited reference for at least the same reasons as claim 1”.
Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.
For claim 12 and its dependents (claims 13-20), similar arguments are provided, which have similar response given their “similar” “features” as asserted on page 7 last 2 ¶’s.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarty (US 2011/0283189), and further in view of CIETWIERKOWSKI et al. (US 2017/0293417).

Regarding claim 1, McCarty does teach a method of playing back media content (Title, Abstract; e.g. ¶ 0016 sentence 1: “FIG. 1 shows illustrative grid program listings display 100 arranged by time and channel, which enables access” (playing back) “to different types of media content” (media content) “in a single display”), 
comprising:
capturing sensor data via one or more sensors while concurrently playing back a first content item (¶ 0015 lines 10+ referring to Fig. 1: “A user” “may” “access media information” “in a” “display screen with media information” (user being played back a first content item); ¶ 0029 lines 1+: “processing circuitry” “may receive a user signal” “come from user sensor” (capturing sensor data while user is being played back the first content item (i.e. Fig. 1));
detecting one or more reactions to the first content item by one or more users based at least in part on the sensor data (¶ 0033 lines 1+: “At step 412” “processing circuitry” “may analyze” “user signal” (using the “signal” attributed to the sensor data) “at step 410 for one or more frustration patterns” (to detect one or more reactions by the user while he was viewing the “media information” (the first media content)); and
controlling a media playback interface used to play back the first content item based at least in part on the detected reactions (¶ 0039 1st column last 5 lines: “any audio information accompanying video region 122” “or any other region of display 100” (the first media content or playback interface) “may be provided at a lower volume” (is controlled) “intended to reduce a user’s frustration” (based on the detected user reaction)).
McCarty does not specifically disclose:
Wherein the sensor data includes at least one image;
detecting one or more reactions based at least in part on the at least one image.
CIETWIERKOWSKI et al. do teach:
Wherein the sensor data includes at least one image; detecting one or more reactions based at least in part on the at least one image (¶ 0034 sentence 2: “the camera could detect the face” (using “camera” (sensor (i.e., image)) data) “could detect” (to detect) “the face of the user and determine that the user is becoming frustrated” (one or more user reactions in response to a “user interface interaction” (Abstract line 3) via  “using the processor and user interface”  “to detect frustration” (Abstract last 5 lines))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “camera” of CIETWIERKOWSKI et al. with its associated methods in “detect[ion]” of “frustration” into the “sensor” system for detection of “frustration patterns” of McCarty would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable McCarty to benefit from one more sensor in “detect[ion]” of “frustration” and thus help it to better assess validity of its “frustration” “detect[ion]” by employing broader “sensor” data.

Regarding claim 2, McCarty does teach the method of claim 1, wherein the detecting comprises:
inferring an emotion of at least one of the one or more users using a neural network model (¶ 0071 last 7 lines: “execute machine learning” (using a neural network) “to learn which user signals are most informative of user frustration” (to infer an emotion of the user)).

Regarding claim 3, McCarty does teach the method of claim 1, wherein the detecting comprises:
inferring an engagement level of at least one of the one or more users using a neural network model (¶ 0039 lines 10+: “Adjusting the interaction mode by removing a video region (or any other region) from a display may reduce the number of displayed items competing for a user's attention” (an engagement level is inferred based on) “and thus reduce a user's frustration” (user’s reactions and emotion), where the “user frustration”(user’s reaction) is determined based on “machine learning” (neural network) according to ¶ 0071 last 7 lines).

Regarding claim 4, McCarty does teach the method of claim 1, wherein the detecting comprises:
identifying a plurality of scenes in the first content item, wherein at least one of the one or more reactions is detected for each of the plurality of scenes (¶ 0039 1st column last 5 lines: “any audio information accompanying video region 122”(a plurality of scenes are identified) “or any other region of display 100” (in interface of the first media content or playback) “may be provided at a lower volume” “intended to reduce a user’s frustration” (associated with the detected user reaction); ¶ 0039 lines 10+: “Adjusting the interaction mode by removing a video region (or any other region) from a display may reduce the number of displayed items” (identifying a plurality of scenes) “competing for a user's attention and thus reduce a user's frustration” (associated with the user’s reaction)).

Regarding claim 5, McCarty does teach the method of claim 1, wherein the sensor data further includes an audio recording of the one or more users (¶ 0042 lines 6+: “microphone” (sensor associated with audio sensor for e.g. recording) “included in user sensor” (as one of the user sensors) “determines” “a user” “may or may not be experiencing frustration”; e.g., ¶ 0067 lines 23+: “For example, a microphone” (the user audio sensor) “located in a set-top box” “may detect, using this microphone signal and any additional signal, a frustration” (determines user reaction) “pattern indicative of a user speaking” (by analyzing recordings of his audio)).

Regarding claim 6, McCarty does teach the method of claim 1, wherein the controlling comprises:
recommending additional content items for at least one of the one or more users based at least in part on the detected reactions (¶ 0039 1st column last 5 lines: “any audio information accompanying video region 122” “may be provided at a lower volume” “intended to reduce a user’s frustration” “e.g. soothing music or sounds, spoken help instructions, or portions of a user’s favorite music or audio broadcasts” (recommending additional content items for the user to help reduce his “frustration” (based on the detected reactions)).

Regarding claim 7, McCarty does teach the method of claim 1, further comprising:
providing feedback to a creator of the first content item based at least in part on the detected reactions (¶ 0073 lines 11+: “users may submit recommendations” (providing feedback) “for interaction modes or provide feedback on interaction modes to a remote server (such as media guidance data source” (to a creator of the first media content)  “Recommendations and feedback may be submitted by user equipment 300 (FIG. 3A) automatically” “a user may select one or more interaction modes for use with their user equipment 300” “in response to certain frustration patterns” (based at least in part on the detected reactions)).

Regarding claim 8, McCarty does teach the method of claim 1, wherein the controlling comprises: classifying the detected reactions as one or more user inputs (¶ 0033 lines 6+: “The analysis of step 412 (FIG. 4) may include searching for multiple different frustration patterns” (classifying detected reactions) “in the user signal data” (based on the user inputs) “these different frustration patterns may indicate different types of user frustration”).

Regarding claim 9, McCarty does teach the method of claim 8, wherein the controlling further comprises: dynamically presenting media content during the playback of the first content item based on the one or more user inputs (¶ 0039 column 1 last 5 lines: “any audio” “accompanying video region 122” (during the playback) “may be provided at a lower volume, or may be replaced by audio information intended to reduce a user’s frustration” (when a user input indicates he is “frustrate[ed]”) “e.g., soothing music or sounds, spoken help instructions, or portions of a user’s favorite music or audio broadcasts” (dynamically he is presented with different media content)).

Regarding claim 10, McCarty does teach the method of claim 9, wherein the media content comprises one or more advertisements (¶ 0082 sentence 1: “Advertisements 124” (one or more advertisements) “may provide advertisement for media content” (are included in the media content)).

Regarding claim 11, McCarty does teach the method of claim 9, wherein the media content comprises one or more alternative scenes of the first content item (¶ 0008: “FIGS. 5A-5G depict illustrative interaction mode adjustments” (one or more alternative scenes) “to the display of FIG. 1” (of the interface associated with the first content item)).

Regarding claim 12, McCarty does teach a media device (Title, Abstract; e.g. ¶ 0016 sentence 1: “FIG. 1 shows illustrative grid program listings display 100 arranged by time and channel, which enables access” (playing back) “to different types of media content” (media content) “in a single display”), 
comprising: processing circuitry; and memory storing instructions that, when executed by the processing circuitry (¶ 0030 lines 9+: “processing circuitry 306 maintains a record of the current interaction mode as a state variable in a memory (e.g., storage 308 or an external or remote memory). For example, if processing circuitry is capable of implementing eight different interaction modes, three or more bits of memory may be used to store a variable indicating which of the eight different modes is the current mode”), 
cause the media device to:
capture sensor data via one or more sensors while concurrently playing back a first content item (¶ 0015 lines 10+ referring to Fig. 1: “A user” “may” “access media information” “in a” “display screen with media information” (user being played back a first content item); ¶ 0029 lines 1+: “processing circuitry” “may receive a user signal” “come from user sensor” (capturing sensor data while user is being played back the first content item (i.e. Fig. 1));
detect one or more reactions to the first content item by one or more users based at least in part on the sensor data (¶ 0033 lines 1+: “At step 412” “processing circuitry” “may analyze” “user signal” (using the “signal” attributed to the sensor data) “at step 410 for one or more frustration patterns” (to detect one or more reactions by the user while he was viewing the “media information” (the first media content)); and
control a media playback interface used to play back the first content item based at least in part on the detected reactions (¶ 0039 1st column last 5 lines: “any audio information accompanying video region 122” “or any other region of display 100” (the first media content or playback interface) “may be provided at a lower volume” (is controlled) “intended to reduce a user’s frustration” (based on the detected user reaction)).
McCarty does not specifically disclose:
Wherein the sensor data includes at least one image;
detecting one or more reactions based at least in part on the at least one image.
CIETWIERKOWSKI et al. do teach:
Wherein the sensor data includes at least one image; detecting one or more reactions based at least in part on the at least one image (¶ 0034 sentence 2: “the camera could detect the face” (using “camera” (sensor (i.e., image)) data) “could detect” (to detect) “the face of the user and determine that the user is becoming frustrated” (one or more user reactions in response to a “user interface interaction” (Abstract line 3) via  “using the processor and user interface”  “to detect frustration” (Abstract last 5 lines))).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “camera” of CIETWIERKOWSKI et al. with its associated methods in “detect[ion]” of “frustration” into the “sensor” system for detection of “frustration patterns” of McCarty would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable McCarty to benefit from one more sensor in “detect[ion]” of “frustration” and thus help it to better assess validity of its “frustration” “detect[ion]” by employing broader “sensor” data.

Regarding claim 13, McCarty does teach the device of claim 12, wherein execution of the instructions for detecting the one or more reactions causes the media device to:
infer an emotion of at least one of the one or more users using a neural network model (¶ 0071 last 7 lines: “execute machine learning” (using a neural network) “to learn which user signals are most informative of user frustration” (to infer an emotion of the user)).

Regarding claim 14, McCarty does teach the media device of claim 12, wherein execution of the instructions for detecting the one or more reactions causes the media device to:
infer an engagement level of at least one of the one or more users using a neural network model (¶ 0039 lines 10+: “Adjusting the interaction mode by removing a video region (or any other region) from a display may reduce the number of displayed items competing for a user's attention” (an engagement level is inferred based on) “and thus reduce a user's frustration” (user’s reactions and emotion), where the “user frustration”(user’s reaction) is determined based on “machine learning” (neural network) according to ¶ 0071 last 7 lines).

Regarding claim 15, McCarty does teach the media device of claim 12, wherein execution of the instructions for detecting the one or more reactions causes the media device to:
Identify a plurality of scenes in the first content item, wherein at least one of the one or more reactions is detected for each of the plurality of scenes (¶ 0039 1st column last 5 lines: “any audio information accompanying video region 122”(a plurality of scenes are identified) “or any other region of display 100” (in interface of the first media content or playback) “may be provided at a lower volume” “intended to reduce a user’s frustration” (associated with the detected user reaction); ¶ 0039 lines 10+: “Adjusting the interaction mode by removing a video region (or any other region) from a display may reduce the number of displayed items” (identifying a plurality of scenes) “competing for a user's attention and thus reduce a user's frustration” (associated with the user’s reaction)).

Regarding claim 16, McCarty does teach the media device of claim 12,  wherein the sensor data further includes an audio recording of the one or more users (¶ 0042 lines 6+: “microphone” (sensor associated with audio sensor for e.g. recording) “included in user sensor” (as one of the user sensors) “determines” “a user” “may or may not be experiencing frustration”; e.g., ¶ 0067 lines 23+: “For example, a microphone” (the user audio sensor) “located in a set-top box” “may detect, using this microphone signal and any additional signal, a frustration” (determines user reaction) “pattern indicative of a user speaking” (by analyzing recordings of his audio)).

Regarding claim 17, McCarty does teach the media device of claim 12, wherein execution of the instructions for controlling the media playback interface causes the media device to:
recommend additional content items for at least one of the one or more users based at least in part on the detected reactions (¶ 0039 1st column last 5 lines: “any audio information accompanying video region 122” “may be provided at a lower volume” “intended to reduce a user’s frustration” “e.g. soothing music or sounds, spoken help instructions, or portions of a user’s favorite music or audio broadcasts” (recommending additional content items for the user to help reduce his “frustration” (based on the detected reactions)).

Regarding claim 18, McCarty does teach the media device of claim 12, wherein execution of the instructions further causes the media device to:
provide feedback to a creator of the first content item based at least in part on the detected reactions (¶ 0073 lines 11+: “users may submit recommendations” (providing feedback) “for interaction modes or provide feedback on interaction modes to a remote server (such as media guidance data source” (to a creator of the first media content)  “Recommendations and feedback may be submitted by user equipment 300 (FIG. 3A) automatically” “a user may select one or more interaction modes for use with their user equipment 300” “in response to certain frustration patterns” (based at least in part on the detected reactions)).

Regarding claim 19, McCarty does teach the media device of claim 12, wherein execution of the instructions for controlling the media playback interface causes the media device to:
classify the detected reactions as one or more user inputs (¶ 0033 lines 6+: “The analysis of step 412 (FIG. 4) may include searching for multiple different frustration patterns” (classifying detected reactions) “in the user signal data” (based on the user inputs) “these different frustration patterns may indicate different types of user frustration”).

Regarding claim 20, McCarty does teach the media device of claim 19, wherein execution of the instructions for controlling the media playback interface further causes the media device to:
dynamically present media content during the playback of the first content item based on the one or more user inputs (¶ 0039 column 1 last 5 lines: “any audio” “accompanying video region 122” (during the playback) “may be provided at a lower volume, or may be replaced by audio information intended to reduce a user’s frustration” (when a user input indicates he is “frustrate[ed]”) “e.g., soothing music or sounds, spoken help instructions, or portions of a user’s favorite music or audio broadcasts” (dynamically he is presented with different media content)).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
September 27th 2022.